DECISION
The application of the above-named defendant for a review of the sentence of 15 years, imposed on February 2, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) This sentence be reduced from 15 years to 12 years.
The reason for the above decision: After careful consideration of all of the attendant circumstances and matters offered' in support of the Petition of the prisoner, it is the ruling of the Sentence Review Division that the sentence of the defendant be reduced from 15 years to 12 years at the State Prison and that an appropriate Amended Judgment be imposed by the Hon. Sid G. Stewart.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.